FILED
                            NOT FOR PUBLICATION                               NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GERALD LEE MILLER, Jr.,                          No. 15-16715

               Plaintiff-Appellant,              D.C. No. 1:12-cv-01013-LJO-SKO

 v.
                                                 MEMORANDUM*
J. AKANNO, Dr.; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Gerald Lee Miller, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

retaliation and deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A, Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011), and we

affirm.

      The district court properly dismissed Miller’s retaliation and deliberate

indifference claims against defendants Japee and Zamora because Miller failed to

allege facts sufficient to state either claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth

elements of a retaliation claim in the prison context); Toguchi v. Chung, 391 F.3d
1051, 1057 (9th Cir. 2004) (a prison official acts with deliberate indifference only

if he or she knows of and disregards an excessive risk to the prisoner’s health).

      The district court did not abuse its discretion by denying Miller leave to

amend after providing him with an opportunity to amend. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that leave to amend should be given unless

amendment would be futile); see also Chodos v. West Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002) (a district court’s discretion to deny leave to amend is

particularly broad when it has afforded plaintiff one or more opportunities to




                                            2                                     15-16715
amend).

     AFFIRMED.




                 3   15-16715